Citation Nr: 0843676	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for synovitis of the left knee with mild degenerative 
changes.  

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound, Muscle Group (MG) 
XIX, left abdomen, to include residual scarring. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's left knee 
disability has been manifested by pain and some limitation of 
motion; ankylosis or instability of the knee has not been 
shown.

2.  Severe muscle damage of the abdominal muscles has not 
been shown.    

3.  The veteran's abdominal scar has been manifested by 
objective findings of a stable and well-healed scar that is 
not tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
synovitis of the left knee with mild degenerative changes 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5020, 5256, 5257, 5260, 5261 
(2008).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound, MG XIX, left abdomen, to 
include residual scarring, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 
DCs 7801-7805, 5319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 



Left Knee

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The veteran is currently assigned a 10 percent disability 
rating under DC 5020 for synovitis of the left knee, which is 
rated analogous to degenerative arthritis under DC 5003.  In 
order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations - not to be 
combined with limitation of motion (20 percent disabling 
under DC 5003);
*	knee ankylosis in a favorable angle (30 percent 
disabling under DC 5256);
*	recurrent subluxation or lateral instability (a separate 
compensable rating under DC 5257);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (a separate 
20 percent rating under DC 5258);
*	limitation of flexion to 30 degrees (20 percent 
disabling under DC 5260); or
*	limitation of extension to 15 degrees (20 percent 
disabling under DC 5261).

Initially, the Board notes that the evidence does not 
demonstrate X-ray evidence of arthritis affecting two or more 
major joints or two or more minor joint groups and causing 
occasional incapacitating episodes.  Accordingly, although 
May 2008 X-ray findings indicated mild degenerative changes 
in both knees, there is no basis for an increased evaluation 
pursuant to DC 5003.

Next, the Board finds that ankylosis of the left knee is not 
present.  In fact, the veteran demonstrated significant range 
of motion in a February 2006 and February 2008 VA 
examinations.  Therefore, the Board can find no basis under 
DC 5256 to grant a compensable evaluation based on ankylosis.

Next, because the veteran reported in a May 2008 VA treatment 
report that his knee "gives out," the Board has considered 
whether a separate rating is warranted under DC 5257 for 
subluxation or instability of the left knee.  During a 
February 2006 VA examination, the examiner noted that there 
was no instability to varus or valcus stress of the knee.  
Further, Lachman's test was conducted at this time with 
negative results.  

Additionally, upon physical examination in February 2008, the 
VA examiner expressly noted that there was no ligamentous 
laxity and that McMurray's sign was negative.  Therefore, the 
Board finds that the weight of the evidence does not 
demonstrate instability or subluxation.

The Board also notes that the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258.  In fact, 
February X-rays indicated that the soft tissues and joint 
compartments appeared unremarkable.  Without evidence of 
cartilage dislocation, a separate rating under DC 5258 is not 
for application. 

While some limitation of motion was noted for the left knee, 
the evidence does not support a higher rating than 10 percent 
under DCs 5260 and 5261.  In February 2006 extension/flexion 
was reported from 0 to 100 degrees, with pain.  In the most 
recent February 2008 VA examination, however, his left knee 
extension/flexion was reported as 0 to 120 degrees, with pain 
only noted upon extreme flexion.  As extension has not been 
shown to be limited to 15 degrees and flexion has not been 
shown to have been limited to 30 degrees, he does not meet 
the criteria for a 20 percent rating under DC 5261.  

As stated above, the range of motion findings detailed above 
do not support the next-higher 20 percent evaluation for 
either flexion or extension of either knee.  However, the 
Board notes that, in rating musculoskeletal disabilities, it 
is appropriate to consider additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain, swelling, stiffness, and 
locking, the evidence still does not show a limitation of 
motion that more nearly approximates the criteria for the 
next higher rating for the left knee.  

Specifically, in the February 2008 VA examination, the 
examiner expressly stated, even though the veteran used a 
cane, there was no actual antalgic gait present and he was 
able to walk freely and briskly.  Moreover, the examiner 
noted that there was no apparent weakness, fatigability, or 
loss of coordination during repetitions of ranges of motion.  
In being able to perform these functions, the Board finds 
that he demonstrated significant range of motion in the left 
knee notwithstanding his subjective complaints of knee pain, 
swelling, stiffness, and locking.  

For these reasons, the Board finds that the evidence does not 
show a limitation of motion that more nearly approximates the 
next-higher 20 percent criteria based upon limitation of 
extension or flexion under DC 5260 or DC 5261.  

Therefore, under the applicable DCs of 5010-5003, 5257, 5258, 
5260, and 5261, the Board finds that the veteran's symptoms 
for his left knee disability have not manifested 
symptomatology that more nearly approximates the criteria 
required for a higher disability rating of 20 percent.  In 
conclusion, the Board finds that the weight of the evidence 
does not demonstrate entitlement to a disability rating in 
excess of 10 percent for the veteran's left knee.

Left Abdominal Gunshot Wound Residuals

The veteran is rated for residuals of a gunshot wound under 
DC 5319 for moderately severe damage to MG XIX, left abdomen.  
He maintains that his gunshot wound residuals are severe 
enough to warrant a disability rating in excess of 30 
percent.  

DC 5219 concerns the muscles of the abdominal wall, such as 
the rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum. The function of these 
muscles is support and compression of abdominal wall and 
lower thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  A 30 
percent rating is warranted for moderately severe muscle 
injury. A 50 percent rating is warranted for a severe muscle 
injury. 
38 C.F.R. § 4.73, DC 5319 (2008).   

According to 38 C.F.R. § 4.56, "severe" muscle injuries 
include through and through wounds due to high-velocity 
missile or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.   Objective findings of a 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track, and palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in contraction.  

The following symptoms are also signs of a severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of the scar to bone; 
diminished muscle excitability; visible or measurable 
atrophy, adaptive contraction of an opposing muscle group; 
atrophy of muscle groups not in the track of the missile; or 
induration or atrophy of an entire muscle.  38 C.F.R. § 4.56.
 
Reviewing the history of the veteran's abdomen injury and the 
pertinent objective findings, the Board concludes that a 
higher rating for muscle damage is not warranted this time.  
Specifically, service treatment records and findings of VA 
examinations dated in November 2002, February 2006, and 
February 2008 do not demonstrate the presence of symptoms 
associated with a severe muscle injury.  

Service records indicate that the veteran suffered a through 
and through gunshot wound to the left abdomen, which resulted 
in surgery and hospitalization, for which it was noted that 
he used sixteen sick days.  According to a service 
examination conducted in October 1945, his gunshot wound 
residuals, including trauma associated with the kidney, were 
asymptomatic at the time of his discharge from service.  

According to a November 2002 VA examination, the veteran's 
muscle wound involves all of the anterior muscle groups and 
the quadratus lumborum in the back and is manifested by 
subjective complaints of generalized pain.  However, there 
has been no demonstration that his muscles swell and harden 
abnormally in contraction, there is no X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, and 
there is no induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

To the contrary, the November 2002 VA examination revealed no 
induration or inflexibility around the left flank scar, as 
well as no elevation or depression of the surface contour.  
Also, the January 2006 VA examination indicated that there 
was no functional impairment as a result of his gunshot wound 
residuals.  

In the most recent February 2008 VA examination, the veteran 
demonstrated normal gait and posture, and physical 
examination revealed that the injury was well healed and 
nontender, with no evidence of hernia, masses, organ 
enlargement.  He was diagnosed with gunshot wound residuals 
characterized by a large posterior flank scar and manifested 
by mild discomfort at times.  For these reasons, there is no 
basis for a higher evaluation under DC 5319 for a severe 
muscle injury.  

Further, as the evidence does not show neurological 
involvement or limitation of motion based on gunshot wound 
residuals, those provisions are not for application.  A VA 
opinion of April 2008 specifically determined that it was 
unlikely that the veteran's minor discomfort in the left 
flank area around the kidney when lifting heavy objects was 
related to his muscle injury.  Further, the VA examiner also 
noted that urinalysis and kidney function tests were normal.    

Next, the Board has also considered whether the veteran is 
entitled to a separate compensable rating for residual 
scarring under DCs 7801 through 7805.  In order to obtain a 
separate compensable disability rating for scars, the 
evidence must show:

*	scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling 
under DC 7801); 
*	superficial scars that do not cause limited motion in an 
area or areas of 144 sq. in. (929 sq. cm.) (10 percent 
disabling under DC 7802);
*	superficial scars that are unstable (10 percent 
disabling under DC 7803); 
*	superficial scars that are painful on examination (10 
percent disabling under DC 7804); or
*	scars that cause limitation of function (rated under 
affected part).

According to the January 2006 VA examination, the veteran's 
scar is adherent to the underlying tissue; thus, it is 
considered "deep."  However, the scar measured 15 cms. X 1 
cm., and there was no induration, inflexibility, or 
functional impairment around the scar.  

According to the February 2008 VA examination, the scar 
involved an area of 20 cms. X 1.5 cms. (30 sq. cm.), but was 
without erythema, swelling, herniation, retraction, major 
induration, or breakdown.  According to these clinical 
findings, the deep scar does not exceed 39 cms.  Therefore, a 
compensable disability rating pursuant to DC 7801 is not 
warranted.   

Likewise, the Board finds that DCs 7802, 7803, and 7804 are 
not for application.  As stated above, the clinical findings 
indicate that the area affected is substantially less than 
144 sq. in., or 929 sq. cms., and there is no evidence of 
instability.  Moreover, January 2006 and February 2008 VA 
examinations revealed no pain or tenderness on palpation, 
only subjective complaints of mild pain or a pulling 
sensation upon lifting heavy objects.  

Importantly, the examiner determined that the reported pain 
upon heavy lifting or stretching was not disabling, and, in a 
VA opinion of April 2008, it was specifically determined that 
his minor discomfort in the left flank area around the kidney 
was unlikely related to the scar.  

Next, the Board has considered whether the veteran's gunshot 
wound scar has resulted in limitation of function.  As stated 
above, the January 2006 VA examination specifically 
determined that there was no functional impairment.  Further, 
although the gunshot wound initially resulted in trauma to 
the kidneys, the April 2008 VA opinion indicated that 
diagnostic assessments of kidney function revealed normal 
findings.  As a result, the examiner concluded that his 
kidney function was entirely normal.  Therefore, limitation 
of function has not been shown.

The Board has also considered the veteran's statements 
asserting that his left knee disability and gunshot wound 
residuals have worsened so as to warrant increased ratings.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board recognizes that the veteran is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In this case, 
however, the Board attaches greater probative weight to the 
clinical findings of a skilled, unbiased professional than to 
his statements.  See Cartright, 
2 Vet. App. at 25 (interest in the outcome of a proceeding 
may affect the credibility of testimony). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
disabilities claimed on appeal have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of these disabilities.   

In this case, the evidence does not show that the veteran has 
been hospitalized or that he is unable to maintain gainful 
employment due to his left knee or gunshot wound 
disabilities.  According to a November 2002 VA examination, 
he reported that he worked as a rancher in the past but that 
he gave up ranching in 1973 and has not returned to work in 
the business world since that time.  Similarly, in an April 
2008 VA opinion, it was noted that he retired in 1973.  
Therefore, the Board finds that marked interference with 
employment has not been shown.  

In the absence of such factors as hospitalization and marked 
interference with employment, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disability on his 
ability function in the workplace.  Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claims, the 
Board is unable to grant the benefits sought.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
veteran in January 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Therefore, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the 
veteran in May 2008 that fully addressed all the notice 
requirements set forth in Vazquez-Flores.  The letter asked 
him to provide evidence showing an increase in severity of 
each disability and how his disability effected employment 
and daily life.  

Further, the May 2008 letter presented him with the correct 
diagnostic codes used to evaluate the impairment of knee 
disabilities and gunshot wound residuals and provided him 
with examples of the types of medical and lay evidence he may 
submit to establish his claims for increased compensation.  
Therefore, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, his increased rating claims were readjudicated, 
and a supplemental statement of the case was issued in August 
2008.  Consequently, the Board finds that adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records, and 
the veteran and his representative submitted statements in 
support of his claims.  Additionally, VA medical examinations 
pertinent to the issues on appeal were conducted in January 
2006, February 2006, and February 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for synovitis of 
the left knee with mild degenerative changes is denied.  

A disability rating in excess of 30 percent for residuals of 
a gunshot wound, MG XIX, left abdomen, to include residual 
scarring, is denied.
 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


